Citation Nr: 0109214	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-11 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left eye disorder 
secondary to service-connected post-operative angiomatosis 
retinae of the right eye.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative angiomatosis retinae of the right eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from July 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Any disorder of the left eye is not associated with his 
period of active service and is not the result of the 
service-connected right eye disability.  

3.  Visual acuity in the right eye is hand motion at two 
feet.  


CONCLUSIONS OF LAW

1.  The veteran's left eye disorder was not incurred in or 
aggravated by service, and is not the result of the service-
connected right eye disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000).

2.  The schedular criteria for an evaluation in excess of 30 
percent for post-operative angiomatosis retinae of the right 
eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for post-operative angiomatosis retinae of 
the right eye was granted in a rating decision dated in 
October 1973 and assigned a 30 percent evaluation effective 
from July 1973.  At that time, the RO considered the 
veteran's service medical records, which revealed visual 
acuity at 20/20 at the time of entrance into service and 
hospitalization on three occasions in 1973 for angiomatosis 
lesion of the right eye.  The RO also considered medical 
findings from VA examination dated in September 1973, at 
which time the examiner noted visual acuity without 
correction in the right eye was count fingers at six inches.  
The veteran was unable to perceive objects, hand movements, 
or count fingers at three feet.  Visual acuity in the left 
eye without correction was 20/20.

Private medical records extending from 1994 to 1997 disclose 
complaints of light sensitivity and symptoms associated with 
cataracts.  

A medical clearance examination dated in September 1997 
revealed blindness in the right eye.  

VA compensation examination conducted in August 1998 revealed 
the veteran's past medical history of retinal detachment in 
service and subsequent treatment including cataract 
extraction with a lens implant.  On examination, the examiner 
noted that the best-corrected vision was barely hand motion 
in the right eye and 20/20 in the left eye.  That was at 
distance range.  At close-up range, the best correct vision 
was barely hand motion in the right eye and 20/25 in the left 
eye.  Glaucoma testing for both eyes was within the normal 
range.  The pupils were 3.0 millimeters bilaterally, reactive 
to light.  There was no afferent pupillary defect noted.  
Extraocular movement was normal.  Examination of the 
eyelashes, conjunctiva, anterior chamber, cornea, and iris 
was normal.  The chamber intraocular lens was well centered 
in the right eye and examination of the crystalline lens in 
the left eye was clear.  Significant scarring of the right 
retina was noted.  Examination of the optic nerve bilaterally 
was normal.  

Due to blindness, examination of the visual field in the 
right eye was not possible.  Visual field of the left eye was 
normal.  The diagnoses were status post retinal detachment 
repair of the right eye, multiple laser surgeries, and poor 
visual outcome; status post cataract extraction with lens 
implantation of the right eye with development of a secondary 
membrane; and mild hyperopia with presbyopia of the left eye 
with excellent corrected vision.  The veteran was determined 
to be functionally blind in the right eye.  It is noted that 
the veteran would be limited in the types of employment he 
could perform and the sort of activities in which he could 
participate due to his status of being monocular.  

VA examination dated in March 2000 disclosed complaints of 
eyestrain in the left eye.  The examiner noted the veteran's 
past ocular history.  On examination, the examiner reported 
the best corrected vision at distance in the right eye was 
hand motion at two feet.  The best-corrected vision in the 
left eye was 20/25.  The right pupil measured 3.0 millimeters 
and the left pupil was 3.5 millimeters.  Both were round and 
reactive to light, without afferent pupillary defect.  
Extraocular movement was full.  Examination of the lens 
bilaterally was clear.  Due to very poor vision, examination 
of the visual field of the right eye was not possible; left 
visual field was full.  The diagnoses rendered were past 
history of angiomatosis retinae with retinal detachment in 
the right eye with multiple cryotherapy and laser treatments 
and past history of cataract lens implant surgery.  

The examiner commented that there was mild hyperopic 
astigmatism and presbyopia in the left eye.  With proper 
correction, the veteran's left eye vision was very good.  
Overall, the examiner noted that the veteran's right eye 
disability did not affect the left eye in any way.  There was 
no evidence of any disease in the left eye and nothing 
foreseen as to disease in the left eye that might relate to 
the veteran's service-connected right eye disorder.  Also, 
the examiner stated that simply the loss of one eye did not 
result necessarily in eyestrain in the good remaining eye.  
The examiner noted that such eyestrain was probably related 
to refractive error, corrected with the wearing of glasses.

II. Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070 
(2000).  A 30 percent rating is also warranted under the same 
circumstances where vision in the service-connected eye is 
either 5/200 or 10/200.  

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. § 
4.84a, Diagnostic Code 6066 (2000).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III. Analysis

This veteran maintains that his right eye is "non-ocular" 
and that the impaired vision in that eye affects the vision 
in his left eye.  He asserts that his right eye disability 
warrants an evaluation greater than the current 30 percent 
and that his left eye disorder should be service-connected 
secondary to his service-connected right eye disability.  
These matters will be addressed separately below.

Service connection 

Following a thorough review of the evidence of record, the 
Board concludes that service connection for left eye 
disability, claimed as secondary to service-connected post-
operative angiomatosis retinae of the right eye, is not 
warranted.  The record is silent for competent medical 
evidence showing that the veteran's left eye disability 
relates in any way to his service-connected post-operative 
angiomatosis retinae of the right eye.  The evidence most 
critical to this determination is the examiner's conclusions 
during the recent VA examination in March 2000.  At that 
time, the examiner indicated that vision in the left eye was 
20/25 with mild hyperopic astigmatism and presbyopia.  The 
left eye lens was clear and the optic nerve was normal.  The 
left visual field was full.  

In fact, the examiner noted that solely the loss of one eye 
would not necessarily result in eyestrain in the good 
remaining eye.  Overall, the examiner reported that there was 
no current disease in the left eye and that it was not felt 
that any such disease or problems would occur in the future 
related to his right eye disorder.  The examiner stated that 
the post-operative angiomatosis retinae of the right eye did 
not affect the left eye in any way.  Thus, it is clear that 
the clinical evidence of record preponderates against a 
finding of service connection for a left eye disorder 
secondary to the veteran's service-connected right eye 
disability.  

Unfortunately, the claim for service connection for a left 
eye disability, claimed as secondary to post-operative 
angiomatosis retinae of the right eye, is supported solely by 
the contentions of the veteran.  However, the United States 
Court of Veterans Appeals (hereinafter, "the Court") has made 
it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that any 
left eye disorder has been caused or aggravated by his 
service-connected post-operative angiomatosis retinae of the 
right eye is neither competent nor probative of the issue in 
question.  While the veteran is competent to testify as to 
symptomatology, he is not competent to diagnose the etiology 
of his own disorder.  Espiritu at 492, 494.  Thus, in light 
of the foregoing bases and analyses, the veteran's secondary 
service connection claim in this regard must be denied.

Furthermore, there is also no basis to grant service 
connection for any left eye disorder on a direct basis.  
While the Board recognizes that the veteran's claim was 
denied on a "not well-grounded" basis, the fact is that 
there is no current disability so as to warrant entitlement 
to service connection.  Moreover, there is nothing to suggest 
that relevant records are outstanding that would speak to 
current disability and/or a nexus between any post-service 
left eye disability and the veteran's period of service.

Under the new law, the Board notes that the RO has met its 
duty to assist the veteran in the development of his claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  By virtue of the Statement 
of the Case (SOC) issued during this appeal in May 2000, the 
veteran and his representative were given notice of the 
information and evidence necessary to substantiate the claim.  
The RO diligently sought all prior relevant treatment records 
as evidenced by development letters dated in July 1998 and in 
August 1998, the veteran was notified of a scheduled VA 
compensation examination related to his claims.  Further, the 
RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and, in fact, it 
appears that all evidence identified to his claims has been 
obtained.  VA and private medical examinations were 
conducted, and copies of the reports associated with the 
file.  Thus, provisions under this law have been adequately 
met and the veteran's service connection claim for an alleged 
left eye disorder is not warranted.  

Increased rating

The veteran contends that his right eye disability has 
increased so as to warrant a higher evaluation.  The Board 
notes the applicable law and regulations as noted above and 
has determined that the veteran's post-operative angiomatosis 
of the right eye warrants no more than the current 30 percent 
rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070.  

Specifically, as noted above, a 30 percent rating is 
warranted for blindness of one eye, having only light 
perception, under circumstances where service connection is 
not in effect for impairment of the other eye, or where 
visual impairment in the other eye is 20/40 or better.  38 
C.F.R. § 4.84a, Diagnostic Code 6070.  Such is the case 
herein.  As noted above during the March 2000 VA examination, 
see Francisco at 55, the examiner noted that the veteran was 
functionally blind in his service-connected right eye, while 
corrected vision in the left eye was 20/20 or 20/25 and 
considered normal overall.  Thus, in light of such evidence, 
the current 30 percent rating most clearly approximates the 
veteran's impairment of his service-connected right eye.  

Further, the Board has considered whether the veteran is 
entitled to an evaluation in excess of 30 percent under any 
other diagnostic code for his right eye disability, in view 
of the fact that he contends that his right eye impairment 
has decreased.  In this vein, the Board notes that a 40 
percent rating is warranted for anatomical loss of one eye, 
under circumstances where service connection is not in effect 
for impairment of the other eye, or where visual impairment 
in the other eye is 20/40 or better.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066.  However, in view of clinical findings 
as noted during the most current VA examination in March 
2000, where the service-connected vision disability results 
in ability only to perceive light, and vision in the better 
eye is 20/40 or better, Diagnostic Code 6070 is the most 
applicable diagnostic code.  Moreover, even if the veteran's 
right eye vision is considered to result in complete 
blindness, or is rated by analogy to anatomic loss of one 
eye, a disability evaluation in excess of 30 percent is not 
warranted unless the vision in the better eye is 20/50 or 
less.  That is not the case here.  

Thus, to obtain an evaluation in excess of 30 percent in this 
case, the veteran must present competent evidence to warrant 
an extraschedular evaluation.  In this regard, 38 C.F.R. § 
3.321 provides that in exceptional and unusual disability 
pictures, where such factors as a marked interference with 
employment or frequent periods of hospitalization are 
demonstrated, there may be a basis to award an extraschedular 
rating.  In this case, however, the veteran has presented no 
evidence pertaining to the impact of his service-connected 
vision loss on his ability to perform substantially gainful 
employment, nor has he presented any evidence that his vision 
loss has required frequent treatment or necessitates frequent 
hospitalization.  While the veteran may be somewhat limited 
in the sort of work he can perform, there is no evidence to 
substantiate that he cannot perform gainful employment 
overall.  Hence, the Board concludes that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for the veteran's service-connected right eye 
disability.




ORDER

Service connection for left eye disability as secondary to 
service-connected post-operative angiomatosis retinae of the 
right eye is denied.

Entitlement to an evaluation in excess of 30 percent for 
post-operative angiomatosis retinae is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

